Luke, J.
1. The evidence in this case shows that the defendant and Elgie Appleby, who were playing, with others, in a game of cards, engaged in a quarrel, drew pistols, and cursed at each other, and, while they were thus engaged, the defendant shot and killed Appleby. It was not error for the court to charge the law of voluntary manslaughter. Gann v. State, 30 Ga. 67; Williams v. State, 125 Ga. 302 (54 S. E. 108); Findley v. State, 125 Ga. 579 (3) (54 S. E. 106).
2. The newly, discovered evidence was cumulative and impeaching and would not likely produce a different verdict upon another trial of the case. Eor no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.